In an action to recover damages for personal injuries, etc., the defendant Arctic Ocean Steamship Co., Ltd., appeals from an order of the Supreme Court, Kings County (Golden, J.), dated May 2, 1997, which denied its motion for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
The plaintiff Vito Foti, a longshore worker, was allegedly injured when he slipped and fell on grease while loading cargo aboard a vessel owned by the defendant Arctic Ocean Steamship Co., Ltd. (hereinafter Arctic). The Supreme Court denied Arctic’s motion for summary judgment dismissing the complaint insofar as asserted against it.
Viewing the evidence in the light most favorable to the plaintiffs and drawing all inferences in their favor, we agree with the Supreme Court that there are triable issues of fact as to whether the grease on which Mr. Foti allegedly slipped constituted a dangerous condition and, if so, whether it was a proximate cause of his fall. Issues of fact also exist as to whether Arctic created the alleged hazard and breached its “duty to intervene” when the stevedoring work continued despite the existence of the condition (Cruz v American Export Lines, 67 NY2d 1, 11, cert denied sub nom. Bussanich v United States Lines, 476 US 1170). Mangano, P. J., Joy, Altman and Luciano, JJ., concur.